Citation Nr: 0304287	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a psychiatric disability characterized as depression with 
dysthymia and panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1984 to April 1988.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Upon its last review, the Board 
granted service connection for panic disorder with 
agoraphobia.  Because the rating of the disability would be 
inextricably intertwined with the appellant's pending claim 
of an increased rating for depression with dysthymia, (then 
evaluated as 10 percent disabling), the Board remanded the 
latter claim for readjudication by the RO.  See 

The record reflects that by rating decision dated in October 
2002, the RO evaluated the appellant's psychiatric disorder 
in toto as 50 percent disabling under applicable statute and 
regulation.  Applicable law provides in this regard that 
absent a waiver, a claimant seeking a disability rating 
greater than assigned will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and that a claim remains in controversy where less than the 
maximum available benefits are awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The appellant has not withdrawn his 
appeal as to the issue of a disability rating greater than 
assigned, and the issue therefore remains in appellate status 
for review.       

Having reviewed the record in its entirety subsequent to the 
Board's November 2001 action, the Board finds that the record 
is ready for appellate review.  


FINDING OF FACT

The appellant's psychiatric impairment is characterized by 
symptoms involving sleep impairment, panic attacks more than 
once a week, disturbances of mood and difficulty in 
establishing and maintaining effective work and social 
relationships, but is without evidence of obsessional rituals 
which interfere with routine activities, intermittent 
illogical, obscure, or irrelevant speech, neglect of personal 
appearance and hygiene or difficulty in adapting to stressful 
circumstances (including work or a worklike setting).

CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9400, 9412 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  
The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in November 2000, setting forth the general 
requirements of then-applicable law pertaining to the rating 
of disabilities.  

In particular compliance with the Quartuccio ruling, the 
record reflects that by letter dated in November 2001, the 
appellant was informed of the nature of evidence that would 
substantiate his claim for an increased disability rating, as 
well as informed that if he was aware of any evidence that 
was outstanding within this advisement, it was his 
responsibility to advise VA of its existence and VA would 
obtain it.  The advisement was repeated in June 2002.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, in July 2002, the RO 
obtained updated VA treatment records which were not 
previously of record and which reflect ongoing treatment for 
psychiatric impairment.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.§ 5103A (d).  VA 
psychiatric examinations were conducted in October 1999, June 
2000, and August 2002 - all with a view towards ascertaining 
the appellant's psychiatric impairment.

Given these matters of record, the Board finds that the 
record is ready for appellate review.  


The Merits of the Claim

The appellant is in receipt of service connection for 
depression with dysthymia and panic disorder with agoraphobia 
and such psychiatric disability is evaluated as 50 percent in 
its whole.  See 38 C.F.R. 4.14 (Holding that the policy 
against "pyramiding" of disability awards enumerated by must 
be considered. That is, the evaluation of the same disability 
under various diagnoses is to be avoided); cf. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (Holding that 
service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition).

Having considered the evidence of record, the Board is of the 
opinion that the clear preponderance of the evidence is 
against the granting of a disability rating greater than 50 
percent, and the appeal will be denied.

The appellant's rating claims is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

The appellant's psychiatric disorder in its whole is 
evaluated as 50 percent disabling.  His disorder is therefore 
characterized as approximating symptoms involving 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 and 
General Rating Formula for Mental Disorders (2002).

In order for a disability rating greater than assigned to be 
granted as indicated below, the appellant's symptoms would 
have to approximate findings consistent with the following:  

A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 

Id.  

The record plainly does not indicate that the appellant's 
psychiatric disorder approximates those findings consistent 
with a 70 percent or higher rating.  
Shortly after the appellant's claim for an increased rating 
was received in September 1999, the appellant underwent a VA 
psychiatric examination in October 1999.  It was noted that 
the appellant was then working full-time as a file clerk, and 
had been so employed for seven years.  

The appellant reported that he was experiencing "sleepless 
nights," intermittent anxiety several days a week, headaches 
and panic attacks two or three times per day.  The appellant 
reported that he rarely had suicidal ideas, and that he had 
not formed a plan or intent to take his own life.  He 
reported that he lived alone, but that he spent time with his 
parents.  

Upon clinical examination, the appellant was noted to be 
nearly dressed and appropriately groomed.  He was focused 
upon the examination, although anxiety and dysphoria were 
noted.  There was no thought disorder observed, and the 
appellant was oriented as to time, person, place and purpose.  
The examiner assigned a global assessment of functioning 
score of 65 for the current and previous years, thus 
indicating the appellant displayed "mild" symptoms.  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); [Observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]; see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of between 31 to 40 suggest 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

The examiner assessed the appellant's disability as involving 
"slight to moderate" overall impairment.  

The appellant also underwent a VA psychiatric examination in 
August 2002, and its findings are consistent with both the 
earlier examination and the currently assigned 50 percent 
evaluation.  The appellant reported having daily panic 
attacks, tension headaches, continuous nervousness and 
depression and insomnia.  However, he denied current suicidal 
planning, intent, or attempts.  Most notably, the appellant 
remained employed on a full-time basis.

Although the examiner noted the appellant was "somewhat 
worse as to mood" relative to his previous examination, the 
appellant was assigned a GAF score of 60, and a score for the 
previous year of 65 - thus indicating no significant change 
in the appellant's psychiatric impairment.   Clinical inquiry 
noted the appellant to be without thought disorder, oriented 
as to time, person, place and purpose and there was no 
evidence of impaired reality anxious and depressed.

VA medical records reflecting outpatient treatment for the 
disorder in question are also consistent with the currently 
assigned 50 percent disability rating.  It is noted that the 
appellant remains employed on a full-time basis, albeit that 
he reports continuing stress at work.  Nonetheless, the 
appellant is noted to report that his work situation varies, 
and he is generally functioning well. 
 
Although these records and the VA examinations confirm that 
the appellant has continued difficulty sleeping at night, and 
that he remains depressed, these symptoms do not have a 
significant impact upon his overall functioning within the 
factors that are enumerated for a rating of 70 percent (e.g., 
thoughts of suicide; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech or near-continuous panic or depression 
affecting the ability to function independently).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities. The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.


  

ORDER

A disability rating greater than 50 percent is denied.


	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

